Citation Nr: 9917552	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to March 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased evaluation 
of 20 percent for service-connected diabetes mellitus, 
effective December 13, 1994.  

In October 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination including evaluation of 
ophthalmologic manifestations of the veteran's diabetes 
mellitus.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's diabetes mellitus is manifested by insulin 
use until May 1997, followed by oral agent use, and 
restricted diet, with no restriction on activities.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995 & 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for diabetes mellitus in April 1960.  By 
rating decision in April 1960 the RO granted service 
connection for diabetes mellitus with an evaluation of 10 
percent.  

Private treatment records dated from March 1993 to August 
1995 noted assessments of non-insulin dependent diabetes 
mellitus with no retinopathy.  Beginning in April 1995, the 
records indicated that the veteran's condition was insulin 
dependent.  

A VA examination was conducted in July 1995.  The examiner 
noted a history of diabetes mellitus type I, impairment of 
eyesight, cataract of the right eye, and early glaucoma.  The 
examiner reported that the veteran had a hypoglycemic 
reaction when using regular insulin and early morning while 
taking more rapid insulin.  The veteran had gained ten pounds 
in the previous five months.  The examiner indicated 
diagnoses of diabetes mellitus type I and a history of 
cataract of the right eye.  

A VA visual examination was conducted in August 1995.  The 
veteran complained of cataract and glaucoma in the right eye 
and blurred vision in the right eye.  Visual acuity was 20/50 
uncorrected and 20/25 corrected in the right eye and 20/50 
uncorrected and 20/20 corrected in the left eye.  The 
examiner indicated diagnoses of early cataract of both eyes, 
physiologic cupping of both eyes, diabetes without 
retinopathy.  

At a hearing before the undersigned in July 1997, the veteran 
testified that he had been taking insulin since 1990, but 
since May 1997 had been taking a pill for treatment of his 
diabetes instead of insulin.  Transcript, p. 4, 13.  He 
stated that if this new medication was not successful, he 
would be put back on insulin.  Transcript, p. 14.  The 
veteran reported that he was on a 1,400 calorie-per-day 
diet and checked his blood sugar three times per day.  
Transcript, p. 5.  He stated that he was being treated for 
glaucoma and had to wear bifocals and sunglasses outside due 
to photosensitivity.  Transcript, p. 6.  He indicated that 
his eyes were the only organs affected, to his knowledge, by 
the diabetes.  Transcript, p. 15.  The veteran testified that 
his work as a building inspector was not restricted by his 
condition.  Transcript, p. 16.  

In October 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination including evaluation of 
ophthalmologic manifestations of the veteran's diabetes 
mellitus.  By letter dated in November 1997, the RO requested 
that the veteran identify any medical treatment for his 
diabetes mellitus since August 1995.  In a statement dated in 
November 1997, the veteran stated that he had been treated at 
the Kaiser Permanente Hospital since April 1993.  

The treatment records from Kaiser Permanente indicated that 
the veteran's diabetes mellitus was non-insulin dependent for 
three years prior to July 1993 and continued to be non-
insulin dependent through December 1994.  Treatment records 
in early 1997 indicated that the veteran's condition was 
currently insulin dependent.  Insulin use was discontinued in 
May 1997.  No diabetic retinopathy was noted on examination 
in August 1996 and October 1997.

A VA examination for diabetes mellitus was conducted in May 
1998 and the examiner noted review of the veteran's claims 
file.  The veteran denied any significant hypoglycemic 
reactions, visual, cardiac or neurologic symptoms and 
reported only two periods of hospitalization in 1959 and 
1991.  The veteran was currently being treated with a 
restricted diet and oral medication with no injectable 
insulin use and no restriction of activities.  The veteran 
reported no loss of time or wages due to his diabetes 
mellitus.  The examiner noted no evidence of field of vision 
defect or retinopathy.  The examiner reported diagnoses of 
non-insulin dependent diabetes mellitus and no evidence of 
eye conditions.  

A VA eye examination was conducted in June 1998 and the 
examiner noted review of the veteran's claims file.  The 
examiner reported a history of diabetes mellitus for 40 years 
with treatment for 10 years and indicated that the veteran 
had been a glaucoma suspect.  Visual acuity was reported as:  
right eye uncorrected - near 20/30, far 20/100; right eye 
corrected - near 20/25, far 20/25; left eye uncorrected - 
near 20/40, far 20/50; left eye corrected - near 20/25, far 
20/20.  The examiner indicated no visual field defect.  The 
examiner reported diagnoses of mild myopic 
astigmatism/presbyopia both eyes, mild cup to disk ration 
asymmetry, stable since 1993, and diabetes mellitus without 
retinopathy.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective June 6, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the endocrine system.  61 
Fed. Reg. 20440 (May 7, 1996) codified at 38 C.F.R. § 4.119).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO did not provide 
the veteran notice of the revised regulations.  The Board 
finds, below, that the veteran's service-connected diabetes 
mellitus warrants a 20 percent evaluation under both the old 
and current Schedules and notes that the criteria for 
evaluation under both Schedules is substantively similar.  
The veteran's representative has requested that the Board 
proceed with a decision in this appeal.  Therefore, the Board 
finds that it may proceed without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule diabetes mellitus is evaluated as 
follows:
? 100 percent if pronounced, uncontrolled, that is, with 
repeated episodes of ketoacidosis or hypoglycemic 
reactions, restricted diet and regulation of activities, 
with progressive loss of weight and strength, or severe 
complications;
? 60 percent if severe, with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of 
weight and strength and with mild complications, such as 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances;
? 40 percent if moderately severe, requiring large insulin 
dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities; and
? 20 percent if moderate with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) 
diet; without impairment of health or vigor or limitation 
of activity.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995).
Definitely established complications, such as impairment of 
central visual acuity, will be separately rated under the 
applicable diagnostic codes.  38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1995).  

Under the current Schedule diabetes mellitus is evaluated as 
follows:
? 100 percent when requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per 
year or weekly visits to a diabetic care provided, plus 
either progressive loss of weight and strength or 
complications that could be compensable if separately 
evaluated;
? 60 percent when requiring insulin, restricted diet and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not 
be compensable if separately evaluated;
? 40 percent when requiring insulin, restricted diet, and 
regulation of activities; and
? 20 percent when requiring insulin and restricted diet or 
oral hypoglycemic agent and restricted diet.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (1998).  
Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (1998).  

In the instant case, during the course of this appeal, the 
veteran's condition was both insulin dependent and non-
insulin dependent.  Under the old Schedule, the veteran's 
condition during both phases of his treatment more closely 
approximates the criteria for a 20 percent evaluation.  The 
medical evidence does not report large insulin doses 
or careful regulation of activity at any time during the 
pendency of the instant appeal.  The veteran testified at the 
July 1994 hearing that his work was not limited by his 
condition.  The veteran denied any significant hypoglycemic 
reaction at the VA examination in May 1998.  

The Board further finds that the veteran's condition most 
closely approximates a 20 percent evaluation under the 
current Schedule as well.  Again, there is no evidence that 
the veteran's activities are regulated.  Additionally there 
is no evidence of episodes of ketoacidosis or hypoglycemic 
reaction requiring one or two hospitalizations per year.  In 
fact, the veteran has not been hospitalized since 1991.  The 
criteria for a 20 percent evaluation precisely describe the 
veteran's manifestation as either requiring insulin or an 
oral agent and restricted diet, but no regulation of 
activities.  

It is not clear that any visual ocular abnormality is due to 
diabetes.  Visual acuity is rated based on best distant 
vision obtainable after correction by glasses.  38 C.F.R. § 
4.75 (1998).  The June 1998 VA examination reported correct 
distant vision of 20/25 in the right eye and 20/20 in the 
left eye.  Such is not entitled to a compensable evaluation 
under the Schedule.  See 38 C.F.R. § 4.84(a) Table V (1998).  
Therefore a separate evaluation for impairment of visual 
acuity would not be warranted.  Although a history of 
cataracts and early cataracts were noted on VA examinations 
in 1995, no current diagnosis of cataracts was noted on VA 
examination in June 1998.  Likewise, in the absence of an 
assertion of unusual circumstances surrounding the 
disability, an extraschedular rating is not in order. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus is denied.   


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

